Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 7, 2018

                                    No. 04-18-00262-CR

                                    Joe Anthony PEREZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 17-03-0189-CRA
                      Honorable Philip A. Kazen, Jr., Judge Presiding


                                       ORDER

       Staci Slayden’s notification of late record is hereby GRANTED. The reporter’s record is
due on or before August 21, 2018.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court